Name: 83/244/EEC: Council Decision of 16 May 1983 amending Decision 82/836/EEC on the 1982 cereals food-aid programme
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-26

 Avis juridique important|31983D024483/244/EEC: Council Decision of 16 May 1983 amending Decision 82/836/EEC on the 1982 cereals food-aid programme Official Journal L 137 , 26/05/1983 P. 0023 - 0023*****COUNCIL DECISION of 16 May 1983 amending Decision 82/836/EEC on the 1982 cereals food-aid programme (83/244/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Decisions 81/407/EEC (1) and 82/77/EEC (2), the Community has deposited a declaration of provisional application of the Food Aid Convention 1980 and of the 1981 Protocol for the first extension of the Convention to 30 June 1983; Whereas certain developing countries and specialized agencies have requested food aid in the form of cereals from the Community; whereas their situation and that of the Community warrant a total allocation of one million tonnes of Community aid; Whereas, by Decision 82/270/EEC (3), the Council adopted a programme of cereals aid amounting to 927 663 tonnes; whereas, by its Decision 82/836/EEC (4), that quantity was increased to one million tonnes; Whereas Decision 82/836/EEC contains a clerical error regarding the terms governing the delivery of the food aid to Mozambique, HAS DECIDED AS FOLLOWS: Sole Article The entry for Mozambique in the Annex to Decision 82/836/EEC is hereby amended as follows: 1.2.3.4.5.6 // // // // // // // 'Mozambique // 25 000 // 15 000 // 40 000 // cif' // // // // // // // Done at Brussels, 16 May 1983. For the Council The President I. KIECHLE (1) OJ No L 155, 13. 6. 1981, p. 24. (2) OJ No L 43, 15. 2. 1982, p. 26. (3) OJ No L 120, 1. 5. 1982, p. 27. (4) OJ No L 352, 14. 12. 1982, p. 21.